DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment to correct the dependency of claim 9 was given in an interview with Joshua P. Smith on 06/15/2022.

9. (Currently Amended) The semiconductor device according to claim 1, wherein the first excitation wiring is disposed higher than the second excitation wiring and the third excitation wiring with respect to the magnetosensitive portion.
Notice of Allowance
Claims 1,2, &  4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest  prior art of record, Stahl-Offergeld et al (US Pub no. 2012/0212216 A1) , either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: a second excitation wiring disposed above the magnetosensitive portion on a first side of the first excitation wiring along the first excitation wiring as viewed in plan view from immediately above a front surface of the semiconductor substrate, and configured to apply a second magnetic field  to the magnetosensitive portion; a third excitation wiring disposed above the magnetosensitive portion on a second side of the first excitation wiring along the first excitation wiring as viewed in plan view from immediately above the front surface of the semiconductor substrate wherein the second side is opposite the first side, and wherein the third excitation wiring is configured to apply a third magnetic field to the magnetosensitive portion; and
wherein the second excitation wiring and the third excitation wiring are disposed symmetrically with respect to the first excitation wiring as viewed in the plan view.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813